Citation Nr: 1118474	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-32 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Entitlement to a higher initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active duty service from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for bilateral hearing loss and granted service connection for PTSD and assigned an initial rating of 30 percent from May 22, 2007.  

The Veteran also submitted a notice of disagreement to the December 2007 rating decision's assignment of a 20 percent disability rating for degenerative joint disease of the lumbosacral spine.  The RO issued a statement of the case on this issue, but in the August 2009 substantive appeal, the Veteran chose to appeal only the issues regarding hearing loss and PTSD.  As such, the rating for lumbosacral degenerative joint disease is not on appeal before the Board.  


FINDINGS OF FACT

1.  A December 2001 RO rating decision denied service connection for a bilateral hearing loss; the Veteran did not file a timely notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss has not been received since the December 2001 rating decision.

3.  For the entire initial rating period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

4.  For the entire initial rating period on appeal, the Veteran's PTSD did not manifest with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105(c) (West 1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the December 2001 denial of service connection for bilateral hearing loss; therefore, the claim is not reopened.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent for PTSD have been met throughout the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated June 2007 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection for bilateral hearing loss.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in June 2007 prior to the initial unfavorable decision in December 2007.  In this case, the June 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  The Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of his claim.  

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that, in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The June 2007 letter noted the basis of the prior final rating decision, the evidence needed to reopen the claim, and the evidence required regarding the underlying service connection claim.  Therefore, the June 2007 letter was in compliance with the Kent directives.

The appeal for a higher initial rating than 30 percent for PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in September 2007 and November 2007 that addressed the Veteran's audiological and psychiatric claims. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate.  Thus, the Board finds that additional examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Reopening Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

A review of the record shows that a claim for service connection for bilateral hearing loss was originally denied in February 2000.  A subsequent rating decision again denied service connection for bilateral hearing loss on the merits in December 2001.  The Veteran was informed of the decision in a December 2001 notification letter.  Because the Veteran did not file a notice of disagreement regarding the decision within one year from the date of the notification of the rating decision, the December 2001 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be 
both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.

A request to reopen service connection for bilateral hearing loss was received in May 2007.  The RO determined new and material evidence had been submitted and reopened the claim of service connection for bilateral hearing loss.  The RO then denied the claim for service connection on the merits.  The present appeal ensued.  The Board notes at this point that, although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO denied the Veteran's claim for service connection for bilateral hearing loss in the prior final December 2001 decision because the record did not show that the Veteran had a current bilateral hearing loss disability for VA disability compensation purposes.

Impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The only new evidence received since the previous final denial is the November 2007 VA examination report.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
20
20
25
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.

The new evidence received since the December 2001 rating decision still does not show a current hearing loss disability for VA purposes.  It therefore raises no reasonable possibility of substantiating the claim.  Therefore, the new evidence is not considered material.  As the evidence is not new and material, the Board finds that reopening a claim of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Initial Rating for PTSD

The present appeal involves the Veteran's appeal for a higher initial disability rating in excess of 30 percent for PTSD.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 
12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if a veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when a veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran contends that his PTSD warrants an initial disability rating in excess of 30 percent.  After a review of all the evidence, lay and medical, the Board finds that, with the resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 50 percent under Diagnostic Code 9411 have been more nearly approximated throughout the initial rating period on appeal.  The evidence shows that, for the entire initial rating period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that such symptomatology and occupational and social impairment more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The Board further finds that, for the entire initial rating period on appeal, the Veteran's PTSD did not manifest with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships, as required for a higher disability rating of 70 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

At no time has the Veteran shown a flattened affect.  In June 2007, the Veteran's affect was noted as appropriate.  In September 2007, the Veteran's affect was considered consistent with his mood.  At another time in September 2007, the Veteran's affect was described as anxious or depressed.    

The Veteran's speech was never shown to be as circumstantial, circumlocutory, or stereotyped speech.  In June 2007 his speech was specifically noted as appropriate.  In the September 2007 VA examination, the Veteran spoke freely and without hesitation with an unremarkable tone and rate of speech.  At another time in September 2007, his speech was coherent and goal-directed.  

The Veteran did not report any panic attacks throughout the entire rating period.  The reported histories and findings also show no panic attacks.  

The record revealed no impairment of short- and long-term memory impairment (e.g., retention of only highly learned material, forgetting to complete tasks) during the rating period.  In June 2007, the Veteran's memory function was found to be normal.  The VA examiner in September 2007 found the Veteran's immediate and short term memory to be grossly intact.  

The record shows no impaired judgment or impaired abstract thinking.  In June 2007, the Veteran's judgment was noted as fair.  The examiner did note some disorganized thinking, but did not explain that note any further.  The Veteran's judgment was fair in September 2007.  He showed no formal thought disorder with a coherent, goal-directed, and relevant thought process.  The record is also silent for evidence of difficulty in understanding complex commands.

The record does show disturbances of motivation and mood.  The Veteran is consistently described as depressed.  During a September 2007 VA examination, he reported insomnia, low energy, hopelessness, and isolation.  The examiner also noted nightmares, numbing and avoidance, and hyperarousal.  In September 2007, the Veteran appeared emotional during treatment.  His thought content included recurrent intrusive thoughts, guilt feelings, and depressive ruminations.   Treatment records also showed nightmares related to his experiences.  

The record also shows difficulty in establishing and maintaining effective work and social relationships.  The Veteran quit his job and is in the process of getting a divorce.  The Board notes that the Veteran has had some legal problems as well, to include several citations for public intoxication, attacking a police officer, and criminal trespassing.  The examiner noted that the Veteran's current PTSD signs and symptoms result in deficiencies in most areas.  

The Board notes that the Veteran's GAF scores range from 44 to 55 during the initial period on appeal.  These scores are consistent with moderate to serious symptoms with moderate to serious difficulty in social, occupational, or school functioning.  Based on the extent of the Veteran's disturbances of motivation and mood and his difficulty in establishing and maintaining effective work and social relationships, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 50 percent rating.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD does not meet or more nearly approximate the criteria for a disability rating of 70 percent.  The record shows no indication of suicidal ideation.  The Veteran has specifically denied this in all treatment records and during the VA examination.  The record contains no lay or medical evidence of obsessional rituals.  The Veteran's speech has not been intermittently illogical, obscure or irrelevant.  His speech was described as appropriate, spoken freely and without hesitation with an unremarkable tone and rate of speech, coherent, and goal-directed.  The Veteran has not reported, and the evidence does not reveal, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran does not experience spatial disorientation and he does not neglect his personal appearance and hygiene.  Additionally, the evidence does not show an inability to establish and maintain effective relationships.  Although the Veteran has difficulty maintaining relationships, as seen by his divorce, the evidence does not indicate an inability to establish and maintain effective relationships.  

The evidence does show two of the symptoms listed under the 70 percent rating criteria.  The Veteran has some difficulty in adapting to stressful circumstances, as indicated by the fact that he quit his job in 2005 because he just gave up.  Additionally, the Veteran may have some impaired impulse control.  This determination is based on the notation that the Veteran was in legal trouble for attacking a police officer.  These two symptoms do not manifest to a level that more nearly approximates the 70 percent rating criteria.  Specifically, the Board has considered these symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 
16 Vet. App. 436.  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may affect the severity of his PTSD.  These include, but are not limited to decreased appetite.  However, for the entire initial rating period on appeal, the Veteran's PTSD did not more nearly approximate the criteria for a higher disability rating than 50 percent under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board also has considered whether the criteria for referral for extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of clinical findings and history, including history reported to examiners as well as history in lay statements or testimony.  In this case, considering all the lay and medical evidence, including the Veteran's written statements, the Board has found that the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships

As seen in the analysis above, the Board has considered all aspects of the Veteran's PTSD disability, and finds that the rating schedule (Diagnostic Code 9411) adequately provides for ratings base on these symptoms.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  All of the Veteran's psychiatric symptoms attributable to PTSD are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan at 436.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the 
Board finds that the Rating Schedule measures and contemplates all aspects of the PTSD disability, so is adequate to rate the Veteran's service-connected PTSD, so that referral for extraschedular consideration is not warranted.


ORDER

New and material evidence not having been received, reopening of service connection for bilateral hearing loss is denied.

An initial disability rating of 50 percent for PTSD, for the entire rating period on appeal, is granted.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


